DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	The amendment filed on July 14, 2022 has been entered.  Applicant has: amended claims 12 and 27-29; and canceled claims 1-11, 15-20, 24, 25, 33 and 34.  Claims 12-14, 21-23, 26-32 and 35 are now pending, have been examined, and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 12-13, 21-23, 27-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dill et al. (US 2015/0032626 A1) (“Dill”) in view of Rosano (US 2014/0032409 A1)(“Rosano”).Regarding Claims 12 and 27:  Dill discloses:
	Claim 12:  A method comprising:  
	Claim 27:  An apparatus, comprising:
a processor (See at least Dill [0136-0137]; Fig. 3 item 300); and
a memory in communication with the processor, the memory storing program instructions, the program instructions controlling the processor to perform operations as follows (See at least Dill [0136-0137]; [0139-0140]; Fig. 3 item 304 and 306):
receiving, by a token service provider computer, an authorization request for a payment transaction, the authorization request including a token associated with a payment card account provisioned to a payment device and an expiration date for the token (See at least Dill [0012]; [0054]; [0082]; [0201]; [0266-0269].  Where a token service provider computer (i.e. payment/token system/server/computer) receives an authorization request (i.e. authorization request message) for a payment transaction (i.e. for a transaction), the authorization request including a token (i.e. token/payment token) associated with a payment card account provisioned to a payment device (i.e. “tokens may be provisioned by an issuer or a payment processing network onto a mobile device”) and an expiration date for the token (i.e. a token expiration date/expiration date provided with the request).); 
accessing, by the token service provider computer, an entry for the token in a token database to look up a current expiration date for the token (See at least Dill [0111]; [0236-0237]; [0258-0259]; [0263-0264]; [0269].  Where an entry for the token (i.e. token/payment token) in a token database (i.e. stored in the token database/token registry database) is accessed, by the token service provider computer (i.e. by the payment/token system/server/computer), to look up a current expiration date (i.e. a PAN expiration date) for the token.); 
replacing, by the token service provider computer, [an] expiration date without provisioning [a new] expiration date on the payment device (See at least Dill [0045] “the validity timeframe of a token or the frequency of use of a token may be updated in embodiments of the invention. Further, an account identifier associated with a token may be updated at a token database without changing or re-provisioning the underlying token.”); and
transmitting, by the token service provider computer system to an issuer computer, the authorization request with the current expiration date (See at least Dill [0269].  Where the token service provider computer system (i.e. payment/token system/server/computer) transmits, to an issuer computer (i.e. issuer computer), the authorization request (i.e. authorization request message/modified authorization request message) with the current expiration date (i.e. with the PAN expiration date).).  
	Dill substantially discloses the claimed invention including the maintaining of a token database, where information associated with the token is stored, monitored, and/or updated based on various conditions.  Dill [0034, 0045, 0103-0104, 0159-0160, 0263].  Dill further discloses the need for token life-cycle management services so that the expiration date of a token (e.g., validity timeframe) and/or the frequency of use of a token may be updated.  Dill [0045, 0159-0160, 0259].  Dill also discloses where a token is utilized to lookup information associated with the token in a token database and to add and/or replace information in an authorization request message with the looked-up information.  Dill [0239; 0269].  However, Dill does not explicitly disclose but Rosano teaches: 
where the expiration date for the token is obsolete (See at least Rosano [0009-0012]; [0064]; [0066]; [0070]; [0078]; Fig. 7 steps 1710, 1712, 1714, 1726, 1728.  Where an authorization request (i.e. authorization request message) is received, by a token service provider computer (i.e. payment network server system), the authorization request including an obsolete expiration date (i.e. an old (e.g., a first, an expired) expiration date).)
determining, by the token service provider computer, that the current expiration date in the token database is later than the obsolete expiration date of the token (See at least Rosano [0064]; [0066]; [0070]; [0078]; Fig. 7 steps 1710, 1712, 1714, 1726, 1728.  Where the token service provider computer (i.e. payment network server system) determines that the current expiration date in the token database (i.e. determines that the new payment card expiration date stored in the database) is later than the obsolete expiration date (i.e. is newer than the old (e.g., a first, an expired) expiration date) of the token (i.e. of the payment card).); and
replacing, by the token service provider computer, the obsolete expiration date in the authorization request with the current expiration date without provisioning the current expiration date on the payment device (See at least Rosano [0064]; [0066]; [0070-0071]; [0078]; [0087]; Fig. 7 steps 1710, 1712, 1714, 1726, 1728.  Where the token service provider computer (i.e. payment network server system) replaces the obsolete expiration date (i.e. the old (e.g., a first, an expired) expiration date) in the authorization request (i.e. in the authorization request message) with the current expiration date (i.e. with the new payment card expiration date) without provisioning the current expiration date on the payment device (i.e. without modifying the expiration date on/in the payment card).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dill’s method of looking up information corresponding to a token in a database and adding and/or replacing information associated with that token to an authorization request message, to include the teachings of Rosano, in order to facilitate sending new or updated payment card information to the acquirer (Rosano [0032-0033]).
Examiner Note:  The phrase “associated with a payment card account provisioned to a payment device”, found in the receiving step, is non-functional descriptive material as it only describes, at least in part, details about the token and its relationship to a payment device, however, the fact that the token is “associated with a payment card account provisioned to a payment device” fails to affect how any of the positively recited steps are performed.  For example, there is no indication in the claim(s) that the token is received in a particular manner and/or used in a particular manner simply because it is associated with a payment card account provisioned to a payment device.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The portion of the limitation which recites “to look up a current expiration date for the token”, found in the “accessing an entry” step, is merely a recited intended use of why the entry for the token is accessed.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

Regarding Claims 13 and 28:  The combination of Dill and Rosano discloses the method of claim 12 and the apparatus of claim 27.  Dill further discloses, after the receiving step and before the transmitting step:
looking up in the token database a respective primary account number (PAN) to which the token is mapped (See at least Dill [0269].  Where a respective primary account number (PAN) to which the token is mapped (i.e. an account identifier (PAN) associated with the received token) is looked up (i.e. determined) in the token database (i.e. token registry).); and
 inserting the looked-up PAN into the authorization request (See at least Dill [0269].  Where the looked-up PAN (i.e. PAN) is inserted into (i.e. included in) the authorization request.).  

Regarding Claims 21 and 30:  The combination of Dill and Rosano discloses the method of claim 12 and the apparatus of claim 27.  Dill further discloses wherein the token and the expiration date for the token are received from a payment device associated with a user (See at least Dill [0231]; [0266]; Fig. 8.  Where the token (i.e. token/payment token) and an expiration date for the token (i.e. a token expiration date/expiration date provided with the request) are received from a payment device associated with a user (e.g., a consumer device, e.g., consumer device 120).).  
	Dill does not explicitly disclose that the expiration date which is received is obsolete.  However, as indicated above, Dills discloses that it was known in the art before the effective filing date of the claimed invention to receive an expiration data for a token from a payment device associated with the user.  Dill [0231]; [0266]; Fig. 8.  Based on the disclosure provided by Dill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send any type of information/data associated with a token from a payment device associated with the user in order to complete a payment with a merchant using token.  Dill [0265-0266].
	Additionally or alternatively, the term/phrase “obsolete” which is used to describe the expiration date for the token is non-functional descriptive material as it only describes, at least in part, the particular status of the date associated with the token.  The fact that the expiration date has a particular status (e.g., current, obsolete, etc.) fails to affect how the positively recited step of receiving an expiration date from a payment device associated with the user is performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 22 and 31:  The combination of Dill and Rosano discloses the method of claim 21 and the apparatus of claim 30.  Dill further discloses wherein the payment device is one of a payment card and a payment-enabled mobile device (See at least Dill [0088] “In some implementations, the consumer device 120 may be a mobile device such as a mobile phone, a tablet, a PDA, a notebook, a key fob or any suitable mobile device. […] In some implementations, the consumer device 120 may be a payment card such as a credit card, debit card, prepaid card, loyalty card, gift card, etc.”; [0231]; [0266]; Fig. 8.).  
Examiner Note:  The phrase “wherein the payment device is one of a payment card and a payment-enabled mobile device” is non-functional descriptive material as it only describes, at least in part, the particular form of the payment device, however, the fact that the payment device is of a particular form fails to affect how any of the positively recited steps are performed.  For example, there is no indication in the claim(s) that the token is received in a particular manner because the payment device is a payment card or a mobile device.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 23 and 32:  The combination of Dill and Rosano discloses the method of claim 22 and the apparatus of claim 31.  Dill further discloses wherein the token and the expiration date for the token are stored in a secure element of the payment device, wherein data in the secure element is updated during a secure interaction between the payment device and an issuer of the payment device (See at least Dill [0054-0055]; [0057]; [0097]; [0226]; [0229]).  
	Dill does not explicitly disclose that the expiration date which is stored is obsolete.  However, as indicated above, Dills discloses that it was known in the art before the effective filing date of the claimed invention to store an expiration data for a token in a secure element of the payment device.  Dill [0054-0055]; [0057]; [0097]; [0226]; [0229].  Based on the disclosure provided by Dill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store any type of information/data associated with a token in a secure element of a payment device in order to complete a payment with a merchant using token.  Dill [0265-0266].
	Additionally or alternatively, the term/phrase “obsolete” which is used to describe the expiration date for the token is non-functional descriptive material as it only describes, at least in part, the particular status of the date associated with the token.  The fact that the expiration date has a particular status (e.g., current, obsolete, etc.) fails to affect how the step of storing an expiration date in a secure element of the payment device is performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Examiner Note:  The phrase “wherein the token and the obsolete expiration date for the token are stored in a secure element of the payment device” is non-functional descriptive material as it only describe, at least in part, where the token and obsolete expiration date are stored, however the fact that the token and obsolete expiration date are stored at a particular location fails to affect how any of the positively recited steps are performed.  Examiner notes that there is no indication in the claim(s) that the method further comprises the step of storing this information or that the processor (i.e. the processor of claim 27) performs this storing operation.  With respect to claim 27, it is also noted that the payment device, and/or its secure element, are not part of the claimed apparatus, accordingly any steps performed by the payment device (e.g., storing a token/expiration date) would be outside the scope of the claimed invention.  Additionally, the phrase “wherein data in the secure element is updated during a secure interaction between the payment device and an issuer of the payment device” is non-functional descriptive material as it only describes, at least in part, when/how data in the secure element is updated, however, the fact that secure element is updated during a secure interaction between the payment device and an issuer fails to affect how any of the positively recited steps are received.  Again, as currently drafted there is no indication that the method further comprises this updating procedure or that the processor (i.e. the processor of claim 27) performs this updating operation.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dill in view of Rosano, as applied above, and further in view of Killian et al. (US 2012/0011063 A1) (“Killian”).Regarding Claims 14 and 29:  The combination of Dill and Rosano discloses the method of claim 13 and the apparatus of claim 28.  Dill discloses where a respective primary account number (PAN) to which a token is mapped (i.e. an account identifier (PAN) associated with the received token) is looked up (i.e. determined) in the token database (i.e. token registry).  Dill [0269].  Dill further discloses the routing of an authorization request to an issuer based on a looked up identifier (e.g., a BIN).  Dill [0051-0052]; [0086]; [0195-0196].  However, the combination of Dill and Rosano does not explicitly disclose wherein the transmitting step includes: using the looked-up PAN to route the authorization request to an issuer of a payment card account indicated by the looked-up PAN.	Killian, on the other hand, teaches wherein the transmitting step includes: using the looked-up PAN to route the authorization request to an issuer of a payment card account indicated by the looked-up PAN (See at least Killian [0035]; [0043-0044]; [0052]; Fig. 5; Fig. 7.  Where the looked-up PAN (i.e. PAN/funding account PAN) is used to route the authorization request (i.e. authorization request message) to an issuer of a payment card account indicated by the looked-up PAN (i.e. to the funding account issuer).).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dill’s method of routing an authorization request to an issuer based on a looked up identifier, to include the teachings of Killian, in order to allow the funding account issuer to determine whether a payment authorization request should be approved or declined (Killian [0035]).

	Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dill in view of Rosano, as applied above, and further in view of Phillips et al. (US 2002/0004770 A1) (“Phillips”).
Regarding Claims 26 and 35:  The combination of Dill and Rosano discloses the method of claim 12 and the apparatus of claim 27.  Dill discloses the maintaining of a token database, where information associated with the token is stored, monitored, and/or updated based on various conditions.  Dill [0034, 0045, 0103-0104, 0159-0160, 0263].  Dill further discloses the need for token life-cycle management services so that the expiration date of a token (e.g., validity timeframe) and/or the frequency of use of a token may be updated.  Dill [0045, 0159-0160, 0259].  However, the combination of Dill and Rosano does not explicitly disclose wherein the entry for the token in a token database with the current expiration date for the token is updated based on receipt of an indication that an expiration date of the token is extended by an issuer of the payment device.
	Phillips, on the other hand, teaches wherein the entry for the token in a token database with the current expiration date for the token is updated based on receipt of an indication that an expiration date of the token is extended by an issuer of the payment device (See at least Phillips [0043]; [0069-0071]; Fig. 11; Fig. 12.  Where the entry for the token in a token database with the current expiration date for the token (i.e. the entry of the existing expiration date for the credit card in the merchant database) is updated based on receipt of an indication (e.g., based on receipt of a maintenance report) that an expiration date of the token is extended (i.e. that an expiration date of the credit card in the maintenance report is later in time than the current expiration date) by an issuer of the payment device (i.e. by the credit card provider).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dill’s method of maintaining of a token database which updates a token based on various conditions, to include the teachings of Phillips, in order to ensure that a customer’s billing account information is up to date, particularly in a recurrent billing situation (Phillips [0003]; [0012]).

Response to Arguments
Claim Rejections – 35 U.S.C. § 101	Applicant’s arguments with respect to the 35 U.S.C. 101 (Alice) rejection, particularly those regarding integration of the exception into a practical application (July 14, 2022 Amendment, pp. 10-11), have be considered and were found to be persuasive.  Applicant argues that claims 12 and 27 recite an improvement to the functionality of a token service provider computer by providing a process that solves the technical problems of how to avoid engaging in a costly token update process involving the cardholder's mobile device.  Amendment, p. 10.  Examiner agrees in part.  Examiner respectfully disagrees that there is an improvement to the functionality of the token service provider computer (i.e. to the computer itself).  Rather, Examiner contends that the improvement offered by the claimed invention is in the manner a payment authorization request with outdated/expired information is handled as part of a payment process (i.e. there is an improvement to the technical field of payment processing).  That is, the claimed invention provides a process that allows for a payment authorization request with outdated/expired information to be updated with current information in the event that the payment device does not contain the most current payment information.  Rather than requiring the payment device to be provisioned (e.g., re-provisioned) with the current information and/or rejecting/denying the authorization request because it contains outdated/expired information, the claimed invention improves conventional payment practices by replacing the obsolete information in the authorization request with current information which allows the authorization request to be submitted to the issuer with current (i.e. up to date) payment information.
	For the above reasons, and for those set forth in Applicant’s remarks (Amendment, pp. 6-12), the 35 U.S.C. § 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103	Applicant argues that neither Dill or Phillips teaches or suggests, after the token service provider computer receives an authorization request for a payment transaction that includes a token associated with a payment card account provisioned to a payment device and an obsolete expiration date for the token, and accesses an entry for the token in a token database to look up a current expiration date for the token, determining. by the token service provider computer, that the current expiration date in the token database is later than the obsolete expiration date of the token, then replacing ... the obsolete expiration date in the authorization request with the current expiration date without provisioning the current expiration date on the payment device and then transmitting ... to an issuer computer, the authorization request with the current expiration date, as now required by claims 12 and 27 (Emphasis added by Applicant).  Amendment pp. 14-15.  Examiner agrees in part.  Examiner contends that Phillips discloses determining that the current expiration date in the token database (i.e. the expiration date of the credit card as contained in database 116, which is indicated on the periodic maintenance report) is later (i.e. later in time) than the obsolete expiration date of the token (i.e. later than the expiration date provided by the merchant in the authorization request).  Phillips [0043]; [0067-0071]; Fig. 11 step 1110; Fig. 12.  Phillips also discloses where the obsolete expiration date (i.e. the expiration date provided by the merchant, e.g., an existing expiration date that is older than a proposed new expiration date, such as an old credit card expiration date) is replaced with the current expiration date (i.e. the proposed new expiration date, e.g., the new credit card expiration date) without provisioning the looked-up expiration date on the payment device (i.e. without provisioning the new credit card date to the new credit card).  Phillips [0064] “Table 3”; [0071-0074] see info regarding a “CB” transaction.  Examiner acknowledges that Phillips differs, in part, from the claimed invention because the obsolete expiration date, in Phillips, is not in an authorization request, rather the obsolete expiration date is in a merchant system/database.  Accordingly, although Phillips continues to teach certain aspects of the claimed invention, Examiner has removed Phillips from the rejection of claims 12 and 27.  A new reference, Rosano, has been added to the prior art rejection to better teach these and other features added by the recent amendments.
	For the above reasons, and for the reasons set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Kumnick et al. (US 2015/0199689 A1) discloses receiving an authorization request message and replacing a token and token expiration date with a real account identifier (e.g., a PAN) and the expiration date for the real account identifier.  Kumnick [0126].
Patterson et al. (US 2010/0299230 A1) discloses the modifying of an authorization request message, where old information (e.g., an old expiration date) is removed and replaced with new information before being sent to an issuer for approval.  Patterson [0072-0074].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  /J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        October 18, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685